Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 29, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142841                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  NANCY ANN PRINS,                                                                                         Brian K. Zahra,
          Plaintiff-Appellee,                                                                                         Justices


  v                                                                 SC: 142841
                                                                    COA: 293251
                                                                    Ionia CC: 2009-026799-NZ
  MICHIGAN STATE POLICE,
           Defendant-Appellant,
  and
  DAVID FEDEWA,
           Defendant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 15, 2011
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address whether the 180-day statute of limitations in Section 10(1) of the Freedom of
  Information Act, MCL 15.240(1), begins to run on the date the public body produces its
  final determination to deny a request for a public record or, as the Court of Appeals held,
  on the date the public body sends out or officially circulates its denial.

        The Michigan Municipal League is invited to file a brief amicus curiae. Other
  persons or groups interested in the determination of the issue presented in this case may
  move the Court for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 29, 2011                       _________________________________________
           p0622                                                               Clerk